36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie J. CLINTON, Plaintiff-Appellant,v.THE POSTMASTER GENERAL OF THE UNITED STATES, Defendant-Appellee,and CAWTHORN & PICARD, P.C.;  Johnston-Willis Hospital, Defendants.
No. 93-2446.
United States Court of Appeals, Fourth Circuit.
Submitted June 14, 1994.Decided September 8, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-100-3)
Marie J. Clinton, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, Richmond, VA;  Brian Michael Reimer, United States Postal Service, Washington, D.C., for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Marie J. Clinton appeals from the district court's order granting Defendant United States Postal Service's (USPS) summary judgment motion and dismissing her Title VII claim.  Clinton asserted that the USPS retaliated against her for filing a federal lawsuit and several Equal Employment Opportunity claims by suspending her and forcing her to perform duties prohibited by her medical restrictions.  She also appeals the district court's dismissal of her claim against the Defendants pursuant to the Federal Torts Claims Act (FTCA) for failure to exhaust administrative remedies.


2
Our review of the record and the materials filed in this Court discloses that this appeal is without merit.  Clinton failed to establish a prima facie case of discrimination or reprisal.   See Ross v. Communications Satellite Corp., 759 F.2d 355, 365 (4th Cir.1985).  Moreover, she failed to rebut the legitimate, nondiscriminatory reasons Defendant proffered to support its decision to terminate her.   See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253-56 (1981);   Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir.1991).  We therefore affirm the district court's grant of summary judgment for the USPS on the Title VII claim.


3
Exhaustion of appropriate administrative remedies is a jurisdictional prerequisite to FTCA claims, 28 U.S.C.Sec. 2675(a) (1988);   Plyler v. United States, 900 F.2d 41, 42 (4th Cir.1990), and there is no evidence on this record that Clinton exhausted her FTCA claim prior to bringing it in federal court.  Accordingly, we affirm the district court's dismissal of this claim as well.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED